      CASE 0:20-cr-00168-WMW-ECW Doc. 26 Filed 09/15/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                              Case No. 20-CR-168 (WMW/ECW)

United States of America,
                                            MOTION TO DISMISS INDICMENT
                        Plaintiff,

vs.

Montez Terriel Lee,

                        Defendant.

        The Defendant, Mr. Montez Terriel Lee, by and through his attorney, Andrew S.

Garvis, respectfully moves the Court pursuant to Rule 7(c)(1), Federal Rules of Criminal

Procedure, to dismiss the indictment because the indictment erroneously charges the

defendant with maliciously damaging and destroying the Max It Pawn Shop by “fire and

explosive materials” wherein no explosive was used by defendant as defined under 18

U.S.C. §844(j) or explosive or incendiary devices within the meaning of paragraph (5) of

section 232 of this title.

Dated: September 15, 2020                           Respectfully submitted,

                                                    s/ Andrew S. Garvis
                                                    Koch & Garvis, LLC
                                                    Andrew S. Garvis #257989
                                                    3109 Hennepin Avenue South
                                                    Minneapolis, MN 55408
                                                    612-827-8101
                                                    Attorney for Def. Lee
